Citation Nr: 0423454	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-03 328A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for residuals of 
prostatitis.

4.  Entitlement to service connection for residuals of acute 
bronchitis.

5.  Entitlement to service connection for residuals of 
nasopharyngitis, acute catarrhal.

6.  Entitlement to service connection for a back disorder 
with bilateral leg numbness. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from April 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO rating decision which denied 
service connection for bilateral hammertoes; residuals of 
frostbite; residuals of prostatitis; residuals of acute 
bronchitis; residuals of nasopharyngitis, acute catarrhal; 
and a back disorder with bilateral leg numbness.

In February 2003 the Board undertook additional development 
pertaining to the claim of entitlement to service connection 
for a back disorder with bilateral leg numbness, pursuant to 
regulations in effect at that time.  In March 2003 the Board 
issued a decision denying service connection for bilateral 
hammertoes; residuals of frostbite; residuals of prostatitis; 
residuals of acute bronchitis; and residuals of 
nasopharyngitis, acute catarrhal.   

The veteran appealed the Board's March 2003 decision.  In 
November 2003 a Joint Motion for Remand was filed.  In 
November 2003 the U.S. Court of Appeals for Veterans Claims 
(Court) issued an order granting the Joint Motion for Remand.

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2003 the Board undertook additional development 
pertaining to the claim of entitlement to service connection 
for a back disorder with bilateral leg numbness, pursuant to 
regulations in effect at that time.  The Board requested that 
the veteran be scheduled for an orthopedic examination 
pertaining to the nature and etiology of his claimed back 
disorder.  It appears that an orthopedic examination was 
requested by the RO in April 2003, but then was subsequently 
cancelled due to an "undelivered notification".  The 
veteran's address on file as of May 2003 was on W. Broad 
Street in Wedowee, Alabama.  The record reflects that as 
recent as August 2002 the veteran received correspondence at 
a P.O. Box in Wedowee, Alabama.  Under the circumstances, 
another attempt should be made to contact the veteran to 
schedule a VA examination.  The Board also notes that while 
VA does have a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

The record reflects that the veteran appealed the Board's 
2003 decision which denied service connection for bilateral 
hammertoes; residuals of frostbite; residuals of prostatitis; 
residuals of acute bronchitis; and residuals of 
nasopharyngitis, acute catarrhal.  In November 2003 the Court 
issued an order granting the Joint Motion for Remand filed by 
VA and the veteran.  The Joint Motion specifically noted that 
the Board had failed to explain how a March 2001 letter from 
the RO to the veteran had complied with the notice 
requirements of 38 U.S.C.A. § 5103(a), and also noted that 
the March 2001 letter failed to satisfy the notice 
requirements of 38 U.S.C.A. § 5103(a).  Moreover, the Joint 
Motion indicated that pursuant to the duty to assist as set 
out in 38 U.S.C.A. § 5103A, the veteran should have been 
scheduled for a VA examination to determine if there was any 
relationship between his continued upper respiratory problems 
and nasal inflammation and his military service or his 
service-connected COPD (chronic obstructive pulmonary 
disease).  In light of the Court's November 2003 order 
granting the Joint Motion, the Board finds that additional 
action and development, pursuant to the findings in the Joint 
Remand, is required by the RO.

Accordingly, the Board remands this case for the following: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The RO 
should send the veteran a notice letter 
in compliance with 38 U.S.C.A. § 5103(a) 
and the caselaw cited below.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for service 
connection and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information.  
The notice should specifically inform him 
whether he is responsible to obtain 
medical opinions connecting his claimed 
disabilities with his military service, 
or whether VA is responsible to obtain 
such medical opinions.  The notice should 
also specifically request that he provide 
VA with any evidence in the claimant's 
possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should verify the veteran's 
current address.  

3.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for his acute bronchitis 
and nasopharyngitis, any other upper 
respiratory problems, and a back 
disorder, since his discharge from 
service.  The RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Robinson and 
Dr. Brown. 

4.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of any 
current respiratory disorder(s).  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  This should specifically 
include a review of the September 2001 
letter from Dr. Robinson.  All necessary 
studies should be conducted.  For each 
disagnosis, the examiner should provide 
an opinion whether it is it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
each diagnosed condition is due to 
disease or injury during the veteran's 
active military service.  The complete 
rationale for any opinion(s) expressed 
should be provided.

5.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of any 
back disorder.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  This should 
specifically include a review of the 
service medical records and the August 
2001 letter from Dr. Brown.  All 
necessary studies should be conducted.  
The examiner should provide an opinion 
regarding the etiology of any back 
disorder found, including whether 
bilateral leg numbness is associated with 
such disorder.  The examiner should 
indicate whether it is it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that a back 
disorder, if found, is related to 
service, including an injury incurred in 
February 1943 when the veteran was 
carrying a bag of coal across a tundra.  
The complete rationale for any opinion(s) 
expressed should be provided.

6.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


